ACCEPTED
                                                                                                01-15-00395-CR
                                                                                     FIRST COURT OF APPEALS
                                                                                             HOUSTON, TEXAS
                                                                                           8/13/2015 9:26:26 AM
                                                                                          CHRISTOPHER PRINE
                                                                                                         CLERK

                                  No. 01-15-00395-CR

                                                                          FILED IN
EVER RODRIGUEZ GONZALEZ                    X                  1st OF
                                                   IN THE COURT   COURT OF APPEALS
                                                                     APPEALS
                                                                  HOUSTON, TEXAS
                                           X                      8/13/2015 9:26:26 AM
                                           X                      CHRISTOPHER A. PRINE
VS.                                        X       FOR THE     STATE OFClerk
                                                                           TEXAS
                                           X
                                           X
THE STATE OF TEXAS                         X       1ST JUDICIAL DISTRICT


               MOTION FOR FIRST EXTENSION OF TIME
                    TO FILE APPELLANT’S BRIEF

      COMES NOW, EVER RODRIGUEZ GONZALEZ, Appellant, and moves

for an extension of time in which to file the Appellant’s brief, until and including

Monday, August 31, 2015, and would further show as follows:

      A. The deadline for filing the brief in this cause was July 31, 2015;

      B. A request is hereby made for an extension of time to file the Appellant’s

Brief, until and including August 31, 2015;

      C. The undersigned attorney, Bob Wicoff, has been unusually busy with other

matters which have kept him from completing the brief by the current deadline,

including, but not limited to, the following:

      CASEY HOLMES DYER VS. THE STATE OF TEXAS; NO. 14-15-00075-
      CR; Appellant’s Brief filed July 16, 2015.

      RUSSELL GREEN VS. THE STATE OF TEXAS; NO. 14-15-00210-CR;
      Appellant’s Brief filed August 3, 2015.

      Additionally, the undersigned serves on the Texas Forensic Science
Commission Hair Microscopy Panel, as part of a team reviewing hundreds of cases

involving possible errors in expert testimony. This assignment is consuming a large

amount of the undersigned’s time. Counsel is also scheduled to speak at two CLEs in

the next month.

      D. No previous extensions have been requested.

                                              Respectfully submitted,

                                              ALEXANDER BUNIN
                                              Chief Public Defender
                                              Harris County Texas

                                              /s/ Bob Wicoff__________
                                              BOB WICOFF
                                              1201 Franklin, Thirteenth Floor
                                              Houston Texas 77002
                                              (713) 274-6781
                                              TBA No. 21422700
                                              Bob.wicoff@pdo.hctx.net


                         CERTIFICATE OF SERVICE

      A true copy of this motion has been served electronically on the Harris County

District Attorney’s Office Appellate Division on August 11, 2015.




                                              /s/_Bob Wicoff_________
                                              BOB WICOFF